DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Claim Objections
Claims 9 and 13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In this case, claims 9 and 13 are exact duplicate of claim 5 and all three (5, 9, 13) claims depended on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the controller controls the rotating mechanism to change the first state into the second state by rotating the card holding part and controls the card to be disposed inside the recessed part in the second state so that an end of the card on the fifth direction side conveyed to the fifth direction side is prevented from being in contact with the card holding part”.  It is unclear how the controller, a signal processing unit, can control a card.  The controller is known to send signals to different components within the card processing device to control that particular component.  It is suggested that Applicant clarify what is being control to achieve the claimed limitation.  To further processing, the Examiner will examine the recited portion of the claim without the underlined portion.  The remaining claims, 2-7, 9-11, and 13-19 are rejected because they inherit the indefiniteness of the parent claim, claim 1.
Claims 6, 7, 10, 11, 17, and 18 are dependent claims of  claims 4, 8, and 12, which are cancelled claims.  Thus, it is unclear the scope of the dependent claims.  It is suggested that Applicant amend the claims dependency to clarify the scope of the claim.  To further prosecution, the Examiner will examine the claims to be dependent on claim 1.  However, several issues arise from such dependency as claims 6 and 10, 7 and 11 are duplicate claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US Patent 5,959,278; hereinafter Kobayashi).
With regards to claim 1, Kobayashi discloses a card processing device for use with a card, the card processing device comprising: 
a print unit (including 20) that prints on the card (col. 5, lines 29-32; FIG. 2); 
a card inverting unit (40) that inverts front/rear of the card (FIG. 4, 40 is capable of being driven to invert the front/rear of the card, col. 7, lines 28-67); and
a controller (control system; col. 13, lines 18-28), wherein 
the print unit (including 20) comprises a thermal head (26; FIG. 3) structured to heat an ink ribbon (22) and transfer ink of the ink ribbon to print on the card (col. 5, line 65 to col. 6, line 8), and a card conveyance mechanism (23a, 23b, 25a, 25b, 29, and 70) structured to convey the card (col. 5, lines 45-53 and col. 6, lines 33-40; FIG. 3), 
when a conveyance direction of the card conveyed by the card conveyance mechanism is defined as a first direction, a thickness direction of the card conveyed by the card conveyance mechanism is defined as a second direction, a direction orthogonal to the first direction and the second direction is defined as a third direction, one side in the first direction is defined as a fourth direction side, and the other side opposite to the fourth direction side is defined as a fifth direction side (see Figure 1, below), 
the card inverting unit (40; FIG. 4) comprises a card holding part (including 41b, 41c) structured to temporarily hold the card therein (col. 7, lines 31-40), a card drawing and feeding mechanism (42, 43) structured to draw the card into the card holding part and feed the card out of the card holding part (col. 7, lines 41-47), and a rotating mechanism (including 41a, 41f, 44) structured to rotate the card holding part with the third direction being a rotational axis direction (col. 7, line 60-67), 
a conveyance path (horizontal path as seen in FIG. 2) along which the card is conveyed is provided inside the card holding part (col. 7, lines 41-47), 
the conveyance path when viewed from the third direction is linear in shape (FIG. 2), 
the thermal head (26) is disposed on the fourth direction side with respect to the card holding part (in the configuration of FIG. 2, the thermal head is located on the fourth direction side, see Figure 1 below), 
the card drawing and feeding mechanism (42, 43) comprises two drive rollers (42) arranged on both end sides of the conveyance path, and two pad rollers (43), each of the pad rollers being disposed to face each of the two drive rollers, and is structured to feed the card on the fourth direction side in a first state in which the conveyance path is parallel to the first direction when viewed from the third direction (FIG. 2), 
in a first state (as in Figure 1 below), the conveyance path of the card holding part (including 41b, 41c) is aligned to be parallel to the first direction when viewed from the third direction, and the card drawing and feeding mechanism (42, 43) feeds the card on the fourth direction side (see Figure 1 below, features 41b, 41c is aligned parallel with features 42, 43),
in a second state (see dotted lines of FIG. 5B), the conveyance path of the card holding part (including 41b, 41c) is aligned to be inclined with respect to the first direction when viewed from the third direction (as in dotted line of FIG. 5B) and printing is performed on the card with the thermal head (when the magnetic encoder is used, the card holding part is turned to direct the card to 30 and redirect to the thermal head for printing as in FIG. 9),
in the print unit, the thermal head is structured to perform printing on the card while the card conveyance mechanism conveys the card toward the fifth direction side (col. 6, lines 5-9), and 
in the card holding part (including 41b, 41c), a recessed part structure (U-shape recess formed by 41c) to prevent contact between an end on the fifth direction side of the card conveyed on the fifth direction side during printing on the card and the card holding part is provided (in the configuration of FIG. 12, the card moves to the left (fifth direction)), 
the recessed part (U-shaped recess formed by 41c) is structured such that, when the card holding part (including 41b, 41c) is rotated during printing on the card, an opening of the recessed part faces the fourth direction side (the recessed portion formed by the U-shape 41c is capable of facing right (the fourth direction) when the card holding part is rotated),
the controller controls the rotating mechanism (including 41a, 41f, 44)  to change the first state (including 41b, 41c in the horizontal position as in Figure 1 below) into the second state (including 41b, 41c in an inclined state) by rotating the card holding part (col. 10, line 51; FIG. 9) and controls the card to be disposed inside the recessed part in the second state so that an end of the card on the fifth direction side conveyed to the fifth direction side is prevented from being in contact with the card holding part (see 35 USC 112 above).  


    PNG
    media_image1.png
    701
    1474
    media_image1.png
    Greyscale

Figure 1 Reproduction of FIG. 2 of Kobayashi showing the different directions as claimed.

With regards to claim 2, Kobayashi discloses the card processing device according to claim 1, wherein: 
the card holding part is substantially rectangular in shape when viewed from the third direction (see FIG. 2); and 
the conveyance path is provided parallel to a longitudinal direction of the card holding part that is substantially rectangular in shape when viewed from the third direction (FIG. 2 shows the path is parallel to the longitudinal direction (along first direction)).  
With regards to claim 3, Kobayashi discloses the card processing device according to claim 2, wherein 
the rotating mechanism is structured such that, during printing on the card, the rotating mechanism rotates the card holding part such that the conveyance path is inclined 90 degrees with respect to the first direction when viewed from the third direction (it is noted that the rotating mechanism (including 41a, 41f, 44) is capable of rotating the card holding part (including 41b, 41c) as claimed).  
With regards to claims 5, 9, and 13, Kobayashi discloses the card processing device according to claim 1 (see Claim Objections above), respectively, wherein: 
the card holding part (including 41b, 41c) is substantially rectangular in shape when viewed from the third direction (see FIG. 2);  
the conveyance path is provided parallel to a longitudinal direction of the card holding part that is substantially rectangular in shape when viewed from the third direction (FIG. 2 shows the path is parallel to the longitudinal direction (along first direction)); 
when one surface in a transverse direction of the card holding part when viewed from the third direction is defined as a first transverse direction surface (surface of 41c), the recessed part is provided in the first transverse direction surface (FIG. 4); and 
the rotating mechanism rotates is structured to rotate the card holding part such that the first transverse direction surface faces the fourth direction side during printing on the card (the recessed portion formed by the U-shape 41c is capable of facing right (the fourth direction) when the card holding part is rotated).  
With regards to claims 6, 10, 14, and 17, Kobayashi discloses the card processing device according to claims 1 and 13, (see 35 USC 112 above), wherein: 
when a direction orthogonal to a direction in which the conveyance path is provided when viewed from the third direction is defined as an orthogonal direction (second direction, Figure 1, above), 
the drive rollers (42) are disposed to face the conveyance path from one side in the orthogonal direction (FIG. 2); 
the pad rollers (43) are disposed to face the conveyance path from the other side in the orthogonal direction (FIG. 2); and 
the recessed part (recessed portion formed by the U-shaped 41c; FIG. 4) is provided on the other side in the orthogonal direction with respect to the conveyance path (FIG. 4).  
With regards to claims 7, 11, 15, 16, and 18, Kobayashi discloses the card processing device according to claims 1, 13, and 14 (see 35 USC 112 above), wherein 
the recessed part (recessed portion formed by the U-shaped 41c; FIG. 4) is provided between the two pad rollers (43) in a direction in which the conveyance path is provided when viewed from the third direction (FIG. 4 shows the recessed portion formed by U-shaped 41c is located between 43).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Patent 5,959,278; hereinafter Kobayashi) in view of Aihara et al. (US Publication 2010/0189489; hereinafter Aihara).
With regards to claim 19, Kobayashi teaches the card processing device according to claim 1, further comprising: a conveyance roller pair (70; FIG. 1-3) including a drive roller (bottom roller of 70 driven by 70a; FIG. 3) and a cleaning roller (top roller of 70; FIG. 3), the conveyance roller pair being provided between the thermal head (26) and the card holding part (including 41b, 41c; see FIG. 2, 70 is between 26 and feature 40, which includes 41b and 41c). 
However, Kobayashi is silent regarding wherein, a roller retraction mechanism is arranged to move the cleaning roller to a roller retracted position when the thermal head moves to a printing position.
Aihara teaches a roller retraction mechanism (including 34) is arranged to move the cleaning roller (31) to a roller retracted position ([0056]; FIG. 6) when the thermal head moves to a printing position ([0039, 0055]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the retraction mechanism as taught by Aihara to the cleaning roller as taught by Kobayashi to transport the recording media without undergoing the effect of adhesive strength of the surface of the cleaning rotating body ([0009], Aihara).

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 8-10, Applicant argues that Kobayashi fails to teach the amended limitations.  Notably, Kobayashi fails to teach “a recessed part structured to prevent contact between an end on the fifth direction side of the card conveyed on the fifth direction side during printing on the card and the card holding part is provided, the recessed part is structured such that, when the card holding part is rotated during printing on the card, an opening of the recessed part faces the fourth direction side, … and controls the card to be disposed inside the recessed part in the second state”.
The Examiner respectfully disagrees with Applicant’s argument because Kobayashi does teach the claimed invention.  The citations above show that Kobayashi teaches the claimed invention.  See also 35 USC 112 section above.  It is noted that if the claims were to further clarify the “control” process to control the rotating mechanism, it would overcome the Kobayashi reference as Kobayashi does not teach control in such manner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853